Title: From Alexander Hamilton to Ebenezer Stevens, 1 May 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New york May 1st. 1800
          
          I wrote some time since for Clothing for two full companies to be forwarded to Major Bewell. I presume this will pass thro’ you. It is necessary therefore to inform you that this officer has changed his Head Quarters from Benington to Westminster on the Connecticut river. The following is part of a letter from Major Bewell—“When the additional Clothing comes on will it not be well for the Clothing of one company to be landed at Springfield Massachusetts  for Captain Lyman which will save the transportation up the river and back again”—
          With great consideration, I am, Sir, yr. ob. Srt
          
            A Hamilton
          
           General Stevens—
        